Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 5/10/21.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...determining an overall insulation resistance of the power supply system, - determining an overall system leakage capacitance of the ungrounded power supply system, - continuously generating and supplying a test current to the main system, - capturing a partial test current in the at least one partial system being monitored, - determining an ohmic and a capacitive partial test current portion as real and imaginary parts (Examiner note: interpreted in light of Applicants Specification, see page6, lines 4-15 and page 8, lines 12-17) for each captured complex-valued partial test current, determining a partial insulation resistance and a partial system leakage capacitance for the at least one partial system being monitored from the overall insulation resistance, from the overall system leakage capacitance, from the test current and from the ohmic and capacitive partial test current portions, - evaluating the identified partial insulation resistance in regard of the partial insulation resistance falling below a partial-insulation-resistance threshold and .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...determining an overall insulation resistance and an overall system leakage capacitance of the power supply system; an extended insulation fault location system; a test-current generator for continuously generating and feeding a test current into the main system, having test-current sensors for capturing a partial test current in at least one partial system being monitored and having an insulation-fault evaluation device to which the test-current sensors are connected; said extended insulation fault location system being configured for determining an ohmic and a capacitive partial test-current portion as real and imaginary parts for each captured complex-valued partial test current and said monitoring device further comprising an impedance evaluation system which comprises an impedance evaluation unit for determining a partial insulation resistance and a partial system leakage capacitance for each partial system to be monitored from the overall insulation resistance, from the overall system leakage capacitance, from the test current and from the ohmic and capacitive partial test-current portions as well as comprising an impedance assessment unit for assessing the identified partial insulation resistance in 3regard of the partial insulation resistance falling below a partial insulation-resistance threshold and for assessing the identified partial system leakage capacitance in regard of the identified partial system leakage capacitance exceeding a partial system- leakage-capacitance threshold.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hackl; Dieter, US 20200081072, discloses a method for insulation monitoring of a converter-supplied power supply system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838